Citation Nr: 1623959	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran is competent to manage his Department of Veterans Affairs benefit payments.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In an August 2012 letter, a VA psychiatrist indicated that the Veteran had been diagnosed with a progressive dementia and could no longer safely handle his financial affairs.  In a December 2012 rating decision, the RO determined that the Veteran was not competent to handle the disbursements of funds.  The Veteran has indicated that his memory issues have improved since he stopped taking insulin and that his family members are no longer trying to take advantage of him.  See February 2013 notice of disagreement (NOD); April 2016 appellant's brief.  Therefore, the Board finds that another VA examination is needed to reassess the Veteran's competency.  

In addition, the Veteran indicated that he was hospitalized at a VA psychiatric ward for one week in August 2012; however, these records are not associated with his claims file.  Therefore, a remand is required to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his memory issues and dementia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records from the VA Medical Center in Minneapolis, including any inpatient psychiatric records dated in August 2012.  

2.  After completing the foregoing development, schedule the Veteran for a VA examination, by a psychiatrist or psychologist, to obtain medical information to determine his competency to manage his VA funds.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's medical records and statements. 

Based on examination and claims file review, the examiner should provide an opinion as to whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions - to specifically include the Veteran's contentions that his condition has improved and that his family members are no longer trying to take advantage of him.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  


The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




